Citation Nr: 0013464	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
of the left leg, involving Muscle Group XVIII, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
November 1965 to November 1967.

In November 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, denied the 
veteran's claim for an increased rating for the residuals of 
an injury of the left leg, involving Muscle Group XVIII of 
the thigh, rated as 10 percent disabling.  He appealed the 
RO's decision to the Board of Veterans' Appeals (Board).

In his January 1999 substantive appeal, the veteran requested 
a hearing at the RO before a member of the Board.  The RO 
scheduled such a hearing for April 28, 1999, but he failed to 
report for it.  He has not contacted VA to explain his 
absence or to request that his hearing be rescheduled.  
Therefore, the Board deems his request for a Board hearing 
withdrawn.  See 38 C.F.R. § 20.704(d) (1999).

The veteran's representative submitted a statement on April 
29, 1999, the day after the veteran was supposed to testify 
at his scheduled hearing, and indicated that the veteran 
would like to file additional claims for service connection 
for a psychiatric disorder, including post-traumatic stress 
disorder (PTSD), and for service connection for a low back 
condition secondary to the service-connected left leg 
disability.  The representative also indicated the veteran 
would like to file claims for increased ratings for the 
service-connected residuals of an eye injury, rated as 10 
percent disabling, and for service-connected hand disability, 
rated at the noncompensable level.  None of these claims is 
presently before the Board.  See 38 C.F.R. § 20.200 (1999).  
Therefore, they are referred to the RO for appropriate 
action.


REMAND

In the April 29, 1999, statement mentioned above, the 
veteran's representative also indicated there were additional 
medical records at the VA medical center (VAMC) in East 
Orange, New Jersey, pertaining to treatment for the veteran's 
service-connected left leg (thigh) disability, which have not 
been obtained and considered in connection with the present 
appeal.  Since the veteran's claim for a higher rating for 
this disability is well grounded, meaning at least plausible, 
the RO should obtain these records coincident with the duty 
to assist him in fully developing the evidence pertinent to 
his claim.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992); Gregory v. 
Brown, 8 Vet. App. 563 (1996).

Accordingly, the claim is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he submit a list (containing 
complete names, addresses and dates) of 
all sources of treatment (VA, private or 
other) that he has received since 1998 
for the service-connected residuals of 
his left leg injury.  This list should 
include, but is not limited to, 
information concerning treatment he has 
received at the VAMC in East Orange, New 
Jersey.  This list should not include 
information concerning records that are 
already on file.  After obtaining any 
necessary release forms, the RO should 
contact the sources identified and obtain 
copies of the records in their 
possession, in accordance with 38 C.F.R. 
§ 3.159.  All evidence obtained should be 
associated with the other evidence of 
record.

2.  Upon completion of the development 
requested above, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate the 
claim for an increased rating for the 
service-connected residuals of left leg 
injury.  The RO's discussion of the claim 
must take into account all pertinent 
evidence of record, including that 
obtained as a result of the above-
requested development, and all applicable 
laws, regulations, and case law.

3.  If the benefit sought by the veteran 
is not granted to his satisfaction, the 
RO should provide him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to submit additional evidence and/or 
argument in response prior to returning 
the case to the Board for further 
appellate consideration.

The purpose of this remand is to afford due process and to 
accomplish additional development and adjudication.  It is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran does not have to 
take any action until otherwise notified, but he may furnish 
additional evidence and/or argument while his case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


